DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application submitted by the applicant on October 16, 2018 as well as the fling of March 31, 2021.
Claims 1, 5 - 6, 12, 16, and 19 - 23 were amended by Applicant.
Claims 2 - 4, 7 - 8, 11, and 17 - 18  were cancelled by Applicant.
Claims 9, 13, and 15 were previously presented.
Claims 10 and 14 are original.
Claims 24 - 25 are new.
Claims 1, 5 - 6,  9 - 10, 12 - 16, and 19 - 25 are currently pending and have been examined. 

Allowable Subject Matter
Claims 1, 5 - 6,  9 - 10, 12 - 16, and 19 - 25 are allowed. 

Reasons for Allowance
Following is an examiner’s statement of reasons for allowance:
The outstanding rejection due to Obvious Double Patenting is withdrawn.
The 35 USC 101 / Alice rejection is not applicable.  Upon further review of the amended claims and arguments, and, as an ordered combination, the claims set forth 
determining, by a computing device executing a checkout services application program interface (API), a client device has entered a merchant location based at least in part on receiving a merchant identifier for the merchant location, wherein the client device is configured to determine the merchant identifier based at least in part on a location of the client device being within a geo-fence boundary for the merchant location; 
retrieving, by the computing device executing the checkout services API, product data based at least in part on the merchant identifier, the product identifier and a user profile of the client device, wherein the product data comprises a product price based at least in part on a product discount data associated with the user profile;
generating, by the computing device executing the checkout services API, a transaction data packet associated with a user-initiated transaction, wherein the transaction data packet comprises the merchant identifier, the product identifier, the product price, and the user transaction account identifier;
wherein the transaction authorization comprises an exit signal for deactivating a security system associated with an exit at the merchant location, and the exit signal comprises the product identifier to indicate that the product is allowed to exit the merchant location; and
transmitting, by the computing device executing the checkout services API, in response to the transaction authorization, the exit signal to the client device, wherein the client device is configured to deactivate the security system at the merchant location by transmitting the exit signal to the security system.  
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or render obvious the limitations of the independent claims. The applicant has claimed:
determining, by a computing device executing a checkout services application program interface (API), a client device has entered a merchant location based at least in part on receiving a merchant identifier for the merchant location, wherein the client device is configured to determine the merchant identifier based at least in part on a location of the client device being within a geo-fence boundary for the merchant location; 
receiving, by the computing device executing the checkout services API scanned product data comprising a product identifier associated with a product, and a user transaction account identifier;
retrieving, by the computing device executing the checkout services API, product data based at least in part on the merchant identifier, the product identifier and a user profile of the client device, wherein the product data comprises a product price based at least in part on a product discount data associated with the user profile;
generating, by the computing device executing the checkout services API, a transaction data packet associated with a user-initiated transaction, wherein the transaction data packet comprises the merchant identifier, the product identifier, the product price, and the user transaction account identifier;
transmitting, by the computing device executing the checkout services API, over a computer network, the transaction data packet to a payment network, storing, by the computing device executing the checkout services API, the transaction data packet to a respective block entry in a transaction blockchain,
wherein the transaction blockchain comprises a distributed ledger maintained by a plurality of computing devices, wherein the distributed ledger comprises a plurality of block entries, and the respective block entry comprises a hash value of a prior block entry associated with a different transaction;
retrieving, by the computing device executing the checkout services API, a transaction authorization from the transaction blockchain, wherein the transaction authorization is from the payment network and authorizes the user-initiated transaction,
wherein the transaction authorization comprises an exit signal for deactivating a security system associated with an exit at the merchant location, and the exit signal comprises the product identifier to indicate that the product is allowed to exit the merchant location; and
transmitting, by the computing device executing the checkout services API, in response to the transaction authorization, the exit signal to the client device, wherein the client device is configured to deactivate the security system at the merchant location by transmitting the exit signal to the security system.  
The following prior art references have been deemed as the most relevant to the allowed claims:
Pourfallah (US20120253852A1) - The RESTRICTED-USE ACCOUNT PAYMENT ADMINISTRATION APPARATUSES, METHODS AND SYSTEMS (hereinafter “RUAP”) transform purchase item information inputs or purchase receipt inputs via RUAP components into restricted-use account payment settlement outputs. A method is disclosed, including: receiving a restricted-use account reimbursement request including receipt information related to a purchase transaction from a user; obtaining purchase item information from the receipt information included in the restricted-use account reimbursement request; identifying a restricted-use account of the user; determining a purchase item is eligible for the restricted-account usage; determining a reimbursement amount associated with the purchase item form the purchase item information; generating a reimbursement authorization request message including the purchase item information and the reimbursement amount; transmitting the reimbursement authorization request message to a restricted-account issuer for approval; and transacting the reimbursement amount from the restricted-use account to a user financial account upon the restricted-account issuer approval.
O'Regan (WO2015121833A1) - 
Peikert (US20190147415A1) - A system (2000-3300, 4200-4300) and method (100, 3900, 4300) are provided for modeling and interpreting a modeled digital asset and its evolution with respect to the rights of a plurality of parties, the method comprising: executing an await function (1200, 4320) instance no more than once using one of at least one choice defined therein for disposition of the digital asset with respect to the rights of at least one of the plurality of parties, said await function instance incorporated upon the consent of the affected parties to fulfil a configured function instance associated with the at least one choice; executing an agree function (1300, 3900) instance that requires the consent of at least one of the plurality of parties to execute; and storing (4100, 4370) the results of the executed function instances in an append-only ledger (4000, 4312-4314).

Claims 1, 5 - 6,  9 - 10, 12 - 16, and 19 - 25 are allowed because the references individually and in combination as discussed above as the Closest Prior art of record fails to teach or render obvious the claim limitations above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached 892, Notice of References Cited.
DE LAS HERAS VILLALON (US20180365952) - A system and method for automatically decoupling a security device associated with a product comprising a security device arranged to be coupled to a product comprising a passive RFID element arranged to emit a unique identifier (ID1), passively, and at least one passive communication element arranged to passively communicate another unique identifier (ID2) to a wireless device, a wireless device that scans said identifier communicating said passive element, a central database accessible by said wireless device through a central server including information on the products available to the user and at least the association of the product with said identifiers (ID1, ID2) when said product is coupled to said security device, a means of payment service accessible by said wireless device through the central server and at least one security tower with at least one microprocessor, an RFID antenna and means of communication, arranged for scanning passive RFID elements, wherein said association between said product and said identifiers (ID1, ID2) is removed from said general database when said identifier (ID2) is scanned by said wireless device, said identifier (ID2) being used by said wireless device to consult the general database, through the central server, the information on the product associated to the identifier (ID2), payment of the product being made from said wireless device by accessing the means of payment service and confirming said 
Bruno (US10360597) - A contextual services delivery system may comprise a services repository containing services instructions and a contextual services delivery module. The contextual services delivery module may deliver different contextual services to a smartphone and/or a POS terminal in response to a context environment, in order to provide a user with a customized contextual services experience. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571)272-3850.  The examiner can normally be reached from 9 a.m. - 5 p.m., EST, M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 





/MATTHEW COBB/Examiner, Art Unit 3698                                                                                                                                                                                                        
/Mike Anderson/Primary Patent Examiner, Art Unit 3694